

115 HR 6661 IH: Charitable Equity for Veterans Act of 2018
U.S. House of Representatives
2018-08-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6661IN THE HOUSE OF REPRESENTATIVESAugust 10, 2018Mr. Wenstrup (for himself and Mr. Kind) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide for the deductibility of charitable
			 contributions to certain organizations for members of the Armed Forces.
	
 1.Short titleThis Act may be cited as the Charitable Equity for Veterans Act of 2018. 2.Deductibility of charitable contributions to certain organizations for members of the Armed Forces (a)In general (1)Definition of a charitable contributionSection 170(c) is amended by inserting after paragraph (5) the following new paragraph:
					
 (6)An organization described in section 501(c)(19) that is a federally chartered corporation.. (2)Percentage limitationSection 170(b)(1)(A) of the Internal Revenue Code of 1986 is amended by striking or at the end of clause (viii), by adding or at the end of clause (ix), and by adding at the end the following new clause:
					
 (x)an organization described in section 501(c)(19) that is a federally chartered corporation,. (b)Effective dateThe amendments made by this section shall apply with respect to taxable years beginning after the date of enactment of this Act.
			